03/02/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                               No. DA 20-0588

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

RYAN PATRICK SULLIVAN,

     Defendant and Appellant.


                                  ORDER




     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 22-0093 be consolidated with DA 20-0588 and DA

21-0182 for the purposes of appeal under Cause No. DA 20-0588.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                  March 2 2022